Title: From Thomas Jefferson to James Madison, 3 September 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 3. 1802.
          
          Yours of the 1st. was received yesterday. I now return the letters of Higginson, Davis &c. praying that a public vessel may be sent to demand their vessels of the Viceroy of La Plata, indemnity for the detention, & a full performance of existing contracts with the Spanish merchants of La Plata. it would certainly be the first instance of such a demand made by any government from a subordinate. certainly we have never sent a ship on such an errand. I cannot also but repeat the observations made in mine of the 17th. that among the papers sent you by the merchants there were but two or three cases so specified as that we could form any judgment about them, & even for these some very material information was wanting to shew that they went under license, all commerce with a Spanish colony being primâ facie contraband. as to the other cases they named only the ships & masters, which cannot but excite some doubts of contraband. I see no reason for departing from the regular course and committing our peace with Spain by a vapouring demand of what, for any thing which has been shewn, may turn out to have been smuggling adventures. the merchants must pursue their own measures in the first place, and for such cases as they shall shew to have been contrary to right, we must aid them with our interposition with the Spanish government. in the mean time mr Pinckney should be desired to look into the cases should they go there, satisfy himself of those which are right, ask redress for them, abandoning those evidently illicit: except indeed so far as sudden changes of their regulations may have entrapped a bonâ fide trader.
          I send you an answer from Lieper recieved yesterday. I suppose he meant the answer to my proposition as an answer to your’s also, altho’ the cases differed in a material circumstance. Accept my affectionate esteem & respect.
          
            Th: Jefferson
          
        